

116 SRES 543 IS: Recognizing Girl Scouts of the United States of America on its 108th birthday and celebrating its legacy of creating leaders in Gold Award Girl Scouts, including the 2019 National Gold Award Girl Scouts.
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 543IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mrs. Capito (for herself, Ms. Duckworth, Ms. Collins, Mrs. Shaheen, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing Girl Scouts of the United States of America on its 108th birthday and celebrating its legacy of creating leaders in Gold Award Girl Scouts, including the 2019 National Gold Award Girl Scouts.Whereas the Girl Scout Movement was founded on March 12, 1912, in Savannah, Georgia, by Juliette Gordon Low, whose life mission was to build girls of courage, confidence, and character who make the world a better place; Whereas Girl Scouts continues to help girls build a strong sense of self, seek challenges and learn from setbacks, display positive values, form and maintain healthy relationships, and identify and solve problems in their communities; Whereas, in 2020, Girl Scouts combines research-backed, innovative programming catered to girls in science, technology, engineering, and math, the outdoors, entrepreneurship, civic engagement, and other areas, in an all-girl, girl-led environment in which the specific needs of girls are addressed and met; Whereas Girl Scouts in grades 9 through 12 can advance their civic engagement by earning the Gold Award, the most highly regarded award in the world for girls; Whereas, to earn the Gold Award, Girl Scouts tackle issues that are important to them and drive lasting innovation while demonstrating essential skills, such as critical thinking, communication, project management, collaboration, and public speaking; Whereas, each year, approximately 6,000 Girl Scouts earn the Gold Award, displaying their leadership as trailblazers and opening opportunities for scholarships, preferred admission for college, and amazing career opportunities; Whereas, each year, Girl Scouts selects 10 exceptionally inspiring Gold Award Girl Scouts, nominated by local councils, as National Gold Award Girl Scouts; Whereas National Gold Award Girl Scouts have completed projects that demonstrate extraordinary leadership, have a measurable and sustainable effect, and address a local challenge relating to a national or global issue; andWhereas the 2019 National Gold Award Girl Scouts are Isabella Madrigal from Temecula, California, Mary Katherine Futrell from Dallas, Texas, Minely Millan from Calle Rosa Imperial in Puerto Rico, Lauren Vanlandingham from St. Louis, Missouri, Phoebe Wall from Redmond, Washington, Taryn-Marie Jenkins from Wilmington, Delaware, Grace Goodpasture from Ashland, Virginia, Megan Loh from Placentia, California, Ana De Almeida Amaral from Chula Vista, California, and Kai Zaragoza from Pembroke Pines, Florida: Now, therefore, be itThat the Senate—(1)recognizes Girl Scouts of the United States of America for 108 years of creating changemakers by nurturing and supporting the leadership development of girls;(2)congratulates the Girl Scouts who earned the Gold Award in 2019, including the National Gold Award Girl Scouts; and(3)encourages Girl Scouts of the United States of America to continue to champion the ambitions, cultivate the talents, and develop the skills of future women leaders. 